—In an action to *452recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Dunkin, J.), dated July 7, 1993, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendants’ motion for summary judgment is granted, and the complaint is dismissed.
The defendants submitted sufficient evidence to establish their entitlement to judgment dismissing the complaint as a matter of law. The burden therefore shifted to the plaintiff to allege evidentiary facts sufficient to establish the existence of material issues of fact requiring a trial of the action. The plaintiff’s opposition papers, which consisted solely of an attorney’s affirmation, failed to show that the affiant had any personal knowledge of the pertinent facts. The papers were therefore insufficient as a matter of law, and it was error for the Supreme Court to have denied the defendants’ motion (see, Hecht v Vanderbilt Assocs., 141 AD2d 696, 699). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.